FILED
                           NOT FOR PUBLICATION
                                                                         NOV 18 2020
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

JUDY LYNNE LUCORE; STEVEN                       No.    18-56050
HARRY LUCORE, Sr.,
                                                D.C. No. 3:15-cv-00910-JLS-MDD
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

MICHAEL DAVID ZEFF; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Judy Lynne Lucore and Steven Harry Lucore, Sr. appeal pro se from the

district court’s judgment dismissing their action alleging Fair Debt Collection

Practices Act (“FDCPA”) claims. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir.

2017). We affirm.

      The district court properly dismissed the Lucores’ FDCPA claims under 15

U.S.C. §§ 1692e(5), 1692e(10), 1692e(2)(A), and 1692f(1) because the Lucores

failed to allege facts sufficient to show any acts beyond attempts to repossess the

property in the course of the unlawful detainer proceedings. See Barnes v. Routh

Crabtree Olsen PC, 963 F.3d 993, 999 (9th Cir. 2020) (“[A] plaintiff must identify

something beyond the mere enforcement of a security interest to establish that the

defendants are acting as debt collectors subject to the FDCPA’s broad code of

conduct.”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation and internal quotation

marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendant Nationstar Mortgage LLC’s unopposed motion to dismiss the

appeal as to Nationstar Mortgage LLC (Docket Entry No. 30) is granted.

                                            2                                     18-56050
All other requests are denied.

AFFIRMED.




                                 3   18-56050